   Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 1 of 6 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

DIONE MAYFIELD,                       )
                                      )               Case No.
             Plaintiff,               )
                                      )               Judge
      v.                              )
                                      )               Magistrate Judge
P.O. SZCZUR #18774,                   )
P.O. LOZA #16201,                     )
P.O. AHMED #16497,                     )
P.O. PEREZ #19056,                     )
P.O. SANCHEZ #10159, Individually, and )
the CITY OF CHICAGO, a Municipal       )              JURY DEMAND
Corporation,                           )
                                      )
             Defendants.              )


                                 COMPLAINT AT LAW

       NOW COMES the Plaintiff, DIONE MAYFIELD, by and through his attorneys,

Gregory E. Kulis & Associates, Ltd., complaining against the Defendants, P.O. SZCZUR

#18774, P.O. LOZA #16201, P.O. AHMED #16497, P.O. PEREZ #19056, and P.O.

SANCHEZ #10159, individually, and the CITY OF CHICAGO, as follows:

                            COUNT I - EXCESSIVE FORCE

       1.      This action is brought pursuant to the laws of the United States

Constitution, specifically, 42 U.S.C. §1983 and §1988, and the laws of the State of

Illinois, to redress deprivations of the Civil Rights of the Plaintiff, DIONE MAYFIELD,

accomplished by acts and/or omissions of the Defendant, P.O. SZCZUR #18774, P.O.

LOZA #16201, P.O. AHMED #16497, P.O. PEREZ #19056, P.O. SANCHEZ #10159,

and the CITY OF CHICAGO, committed under color of law.

       2.      Jurisdiction is based on Title 28 U.S.C. §1343 and §1331 and

supplemental jurisdiction of the State of Illinois.
   Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 2 of 6 PageID #:2




        3.      The Plaintiff, DIONE MAYFIELD, was at all relevant times a United

States citizen and resident of the State of Illinois.

        4.      At all relevant times, the Defendants, P.O. SZCZUR #18774, P.O. LOZA

#16201, P.O. AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, were

duly appointed City of Chicago police officers acting within the scope of their

employment and under color of law.

        5.      In the afternoon of June 18, 2019, the Plaintiff was walking home around

the area of 32 N. Lamon Avenue, Chicago Illinois.

        6.      Several City of Chicago police squad cars suddenly pulled up alongside

the Plaintiff, and Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O. AHMED

#16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159 jumped out of said squad

cars.

        7.      Defendants P.O. SZCZUR #18774, P.O. LOZA #16201, P.O. AHMED

#16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159 then threw the Plaintiff to the

ground and proceeded to twist his arms to apply handcuffs while kneeing and viciously

kicking the Plaintiff.

        8.      Plaintiff, DIONE MAYFIELD, was not committing any crimes or

breaking any laws.

        9.      The force used was excessive and unreasonable.

        10.     The actions of the Defendants were intentional, willful, and wanton.

        11.     As a result of the actions of the Defendants, the Plaintiff, DIONE

MAYFIELD, was injured.




                                               2
   Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 3 of 6 PageID #:3




         12.   The actions of the Defendants constituted violations of DIONE

MAYFIELD’s Fourth and Fourteenth Amendment rights as protected by 42 U.S.C.

§1983.

         13.   As a result of the actions of the Defendants, the Plaintiff, DIONE

MAYFIELD, suffered fear, anxiety, pain, suffering, and emotional distress.

         WHEREFORE, the Plaintiff, DIONE MAYFIELD, prays for judgment in his

favor and against the Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O.

AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, in an amount of

fair and reasonable compensatory damages, punitive damages, plus attorneys’ fees and

costs.

                              COUNT II - FALSE ARREST

         1-13. The Plaintiff, DIONE MAYFIELD, hereby re-alleges and incorporates his

allegations of paragraphs 1-13 of Count I as his respective allegations of paragraphs 1-13

of Count II as though fully set forth herein.

         14.   To cover their wrongful actions, Defendants P.O. SZCZUR #18774, P.O.

LOZA #16201, P.O. AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ

#10159 arrested the Plaintiff and charged the Plaintiff with resisting arrest and aggravated

battery to a peace officer.

         15.   There was no probable cause to arrest the Plaintiff DIONE MAYFIELD.

         16.   The charges placed upon DIONE MAYFIELD were false.

         17.   The charges placed against DIONE MAYFIELD were to cover up for the

excessive force used upon the Plaintiff.

         18.   The actions of the Defendants were intentional, willful, and wanton.




                                                3
   Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 4 of 6 PageID #:4




         19.    The actions of the Defendants constituted a violation of DIONE

MAYFIELD’s Fourth and Fourteenth Amendment rights as protected by 42 U.S.C.

§1983.

         20.    As a result of the actions of the Defendants, the Plaintiff, DIONE

MAYFIELD, suffered fear, anxiety, pain, suffering, and emotional distress.

         WHEREFORE, the Plaintiff, DIONE MAYFIELD, prays for judgment in his

favor and against Defendants P.O. SZCZUR #18774, P.O. LOZA #16201, P.O. AHMED

#16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159 in an amount of fair and

reasonable compensatory damages, punitive damages, plus attorneys’ fees and costs.

                       COUNT III—FAILURE TO INTERVENE

         1-20. The Plaintiff, DIONE MAYFIELD, hereby re-alleges and incorporates his

allegations of paragraphs 1-20 of Count II as his respective allegations of paragraphs 1-

20 of Count III as though fully set forth herein.

         21.    One or more of the Defendants, P.O. SZCZUR #18774, P.O. LOZA

#16201, P.O. AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159

was/were nearby, witnessed the use of excessive force against DIONE MAYFIELD, and

failed to intervene.

         22.    The actions and inactions of the Defendants constituted a violation of

DIONE MAYFIELD’s Fourth and Fourteenth Amendment rights as protected by 42

U.S.C. §1983.

         23.    As a result of the actions of the Defendants, the Plaintiff, DIONE

MAYFIELD, suffered fear, anxiety, pain, suffering, and emotional distress.

         WHEREFORE, the Plaintiff, DIONE MAYFIELD, prays for judgment in his

favor and against the Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O.


                                              4
   Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 5 of 6 PageID #:5




AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, jointly and

severally, in an amount of fair and reasonable compensatory damages, punitive damages,

plus attorneys’ fees and costs.

                    COUNT IV - MALICIOUS PROSCECUTION

         1-23. The Plaintiff, DIONE MAYFIELD, hereby re-alleges and incorporates his

allegations of paragraphs 1-23 of Count III as his respective allegations of paragraphs 1-

23 of Count IV as though fully set forth herein.

         24.   The Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O.

AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, charged the

Plaintiff with false criminal charges and proceeded with the charges knowing they were

false.

         25.   On August 5, 2019, the criminal charges against Plaintiff DIONE

MAYFIELD were dismissed in a manner indicative of his innocence.

         26.   The actions of the Defendants were intentional, willful and wanton.

         27.   As a result of the actions of the Defendants, the Plaintiff, DIONE

MAYFIELD, suffered fear, anxiety, pain, suffering, and emotional distress.

         WHEREFORE, the Plaintiff, DIONE MAYFIELD, prays for judgment in his

favor and against the Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O.

AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, in an amount of

fair and reasonable compensatory damages, punitive damages, plus attorneys’ fees and

costs.

                           COUNT V - INDEMNIFICATION

         1-27. The Plaintiff, DIONE MAYFIELD, hereby re-alleges and incorporates his

allegations of all paragraphs of Counts I-IV as though fully set forth herein.


                                             5
  Case: 1:19-cv-07363 Document #: 1 Filed: 11/06/19 Page 6 of 6 PageID #:6




      28.         Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which employees are liable within the scope of

their employment activities.

       29.     The Defendants, P.O. SZCZUR #18774, P.O. LOZA #16201, P.O.

AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, are or were

employees of the CITY OF CHICAGO, who acted within their scope of employment in

committing the misconduct described herein.

       WHEREFORE, should the Defendants, P.O. SZCZUR #18774, P.O. LOZA

#16201, P.O. AHMED #16497, P.O. PEREZ #19056, and P.O. SANCHEZ #10159, be

found liable for any of the acts alleged above, the Defendant, CITY OF CHICAGO,

would be liable to pay the Plaintiff, DIONE MAYFIELD, any judgment obtained against

the Defendants.

                                    JURY DEMAND

       The Plaintiff, DIONE MAYFIELD, hereby requests a trial by jury.

                                             Respectfully submitted,

                                             /s/ Brian M. Orozco




Gregory E. Kulis and Associates, Ltd.
Attorneys for the Plaintiffs
30 N. LaSalle, Suite 2140
Chicago, IL 60602
312-580-1830
Attorney No. 6309838




                                             6
